Citation Nr: 0741002	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to service connection for sleep walking.

7.  Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to April 
1968, and also had a period of active duty for training from 
October 1966 to March 1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  This case was previously before the 
Board in November 2004 and was remanded for additional 
development.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2004 and delivered sworn testimony at a hearing 
at the RO.


FINDINGS OF FACT

1.  Sleep apnea was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be etiologically related to service.

2.  Left ear hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current left ear hearing loss and any incident of the 
veteran's active service.

3.  Right ear hearing loss was clinically demonstrated on 
entrance to service, and has not been shown by competent 
clinical evidence of record to have undergone any increase in 
service.

4.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.

5.  Pes planus was not shown in service and the objective 
medical evidence fails to establish a nexus or link between 
any current flat feet disability and veteran's active 
service.

6.  There has been no demonstration by competent clinical 
evidence of record that the veteran has a current sleep 
walking disability related to military service.

7.  Cardiomyopathy was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be etiologically related to service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

4.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Pes planus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

6.  A chronic disability manifested by sleepwalking was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

7.  Cardiomyopathy was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2001 and November 2001 
the veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the appellant prior to the initial adjudication.  
Pelegrini.

As no disability rating or effective date will be assigned by 
the Board in this case, there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  A VA 
examination for a medical opinion regarding a possible 
relationship between the disabilities on appeal (sleep apnea, 
sleepwalking, and cardiomyopathy), and the veteran's military 
service, has been undertaken.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As for 
hearing loss, tinnitus, and flat feet, the Board finds that 
such examination is not necessary to decide this claim as the 
evidence of record contains sufficient competent medical 
evidence to decide those claims.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be presumed for certain chronic diseases which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Sleep apnea.

A March 1968 service medical record noted that the veteran 
had previously sleep walked twice when serving with the 
National Guard and two nights prior to the March 1968 
treatment.

A March 1968 Report of Aptitude Board noted that the veteran 
had a long history of regularly walking in his sleep.  
Physical examination revealed that there was no organic basis 
for the veteran's sleep walking, and the report suggested 
that the sleepwalking was considered to be symptomatic of 
emotional immaturity.  No mental or physical disability 
warranting discharge by reason of physical disability was 
found.  It was, however, recommended that he be discharged 
due to a lack of maturity, self-sufficiency, and initiative.

The only abnormality noted on the veteran's March 1968 
separation examination was defective vision.

Records beginning in 1998 reflect diagnoses of sleep apnea.  
VA sleep studies are of record reflecting diagnoses of 
obstructive sleep apnea and periodic leg movement syndrome.

In May 2005 the veteran underwent a VA heart examination.  
Following a review of the veteran's medical records and 
medical history (with multiple references to clinical 
findings), and following physical examination that included a 
diagnosis of obstructive sleep apnea, the VA physician opined 
that it was at least as likely as not that the veteran's 
sleep apnea was present during service.  However, the 
examiner noted that her opinion was based on the veteran's 
description of symptoms, and that such symptoms were not 
documented in his service medical records.  While the veteran 
is competent to describe symptoms he may have experienced in 
service, he is not competent to render a medical diagnosis.  
Moreover, it is well settled that the transcription of 
subjectively reported medical history by the veteran does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Additionally, in providing the opinion, the May 2005 VA 
examiner acknowledged that only sleep walking had been noted 
in the veteran's service medical records.  

In an August 2004 letter, the veteran's private physician 
reported he had treated the veteran from 1968 to 2000.  It 
was opined that the veteran's sleep apnea was caused by 
stress sustained in the Navy.  However, no basis for the 
opinion was provided.  Additionally, there is no indication 
that the private examiner considered the veteran's negative 
service medical records for sleep apnea.  

In view of the foregoing, the Board assigns less probative 
value to the physicians' unsubstantiated opinions of record 
than the objective medical evidence of record, including that 
contemporaneous with service.  As such, the preponderance of 
the evidence is against the claim.

II.  Hearing loss and tinnitus.

The veteran has indicated that he has hearing loss and 
tinnitus as a result of being exposed to gunfire while 
serving in the Navy.

The provisions of 38 C.F.R. § 3.385 (2007), establish that 
hearing loss will be considered to be a "disability" when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Service medical records contain no complaints or treatment 
related to hearing loss or tinnitus.

The veteran's October 1966 service entrance examination 
(active duty for training with the Army) noted that the 
veteran's ears were normal.  Audiometric findings (American 
Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20

55
LEFT
25
20
10

10

The March 1967 service separation examination noted that the 
veteran's ears were normal.  Audiometric findings (ASA units 
converted to ISO units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

5
LEFT
15
10
10

5

The veteran's December 1967 service entrance examination 
(active duty with the Navy) noted that the veteran's ears 
were normal.  Audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
5

45
LEFT
10
-5
10

15

On the physical profile section (box 76) of the December 1967 
entrance examination, the veteran's hearing was rated as a 
designation 2.

The March 1968 service separation examination noted that the 
veteran's ears were normal.  There were no reported findings 
with regard to the veteran's hearing ability.

A June 2001 VA audiology record noted bilateral mild to 
severe high frequency sensorineural hearing loss.

A.  Right ear

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The initial question is whether right ear hearing loss was 
noted at the time of examination for entrance into service.  
The veteran's October 1966 and December 1967 enlistment 
examination reports noted right ear hearing loss disability.  
As such abnormal clinical finding was noted on the veteran's 
induction examination, the presumption of soundness as to a 
right ear hearing loss does not attach in this case.  Crowe 
v. Brown, 7 Vet. App. 238 (1994).

While the evidence is limited, that which is available shows 
that service medical records do not reveal that the veteran's 
right ear hearing loss disability increased in severity 
during service.  In sum, the record does not contain evidence 
or a medical opinion suggesting that the veteran's right ear 
hearing loss was aggravated (or incurred in) by active 
service.



B.  Left ear

The evidence of record reveals that the first medical 
evidence of left ear hearing loss was decades following 
service.  Even if it is conceded that the veteran sustained 
acoustic trauma in service, the record contains no medical 
evidence relating the veteran's left ear hearing loss 
disability to his period of service.  Since the medical 
evidence of record fails to indicate that the veteran 
experienced left ear hearing loss during service, left ear 
hearing loss disability within a year of discharge from 
service, or that his current left ear hearing loss disability 
is related to service, the preponderance of the evidence is 
against the claim for service connection for left ear hearing 
loss.

C.  Tinnitus.

As noted, service medical records show no complaint of 
tinnitus, and the service discharge examination reports 
indicated that the veteran's ears were clinically evaluated 
as normal.  While records (beginning in July 1999) reflect a 
current diagnosis of tinnitus, the evidence of record reveals 
that the first medical evidence of tinnitus was years 
following service, and there is no competent medical evidence 
or opinion indicating that the veteran's tinnitus is related 
to service.  Since the medical evidence of record fails to 
indicate that the veteran experienced tinnitus during 
service, within a year of discharge from service, or that his 
current tinnitus is related to service, the preponderance of 
the evidence is against the claim for service connection for 
tinnitus.

III.  Flat feet

VA records beginning in July 2000 reflect treatment for pes 
planus.

The veteran asserts that he had flat feet prior to service.  
The Board notes that among the veteran's service entrance and 
separation examinations of record there are no findings 
revealing that the veteran had pes planus prior to service, 
during service, or at his time of discharge from service.  As 
such, the presumption of soundness on induction as to flat 
feet attaches.

The Board notes that VA records do reflect a diagnosis of pes 
planus.  While a current diagnosis is of record, the Board 
notes that service medical records contain no complaints of 
flat feet during service, and the veteran's lower extremities 
were evaluated as normal during his service examinations.  As 
flat feet were not shown until years following service, and 
as no health professional has linked the veteran's flat feet 
to service, the preponderance of the evidence is against the 
claim for service connection for flat feet.

IV.  Sleep walking

The service medical records reflect the veteran was seen for 
sleep walking in service.  However, the Board notes that the 
May 2005 VA examiner's extensive review and examination did 
not indicate that the veteran had a current disability 
related to sleepwalking.  The Board notes that the veteran's 
wife has essentially stated that the veteran had no history 
of sleepwalking in their home. (July 2004 hearing transcript 
(Tr.), at page 13.)  As a valid service connection claim 
requires, at a minimum, medical evidence of a current 
disability, the preponderance of the evidence is against the 
veteran's claim for service connection for sleepwalking.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

V.  Cardiomyopathy

Service medical records are negative for any complaint or 
finding relative to cardiomyopathy.  Indeed, cardiomyopathy 
was initially demonstrated years after service.  

The May 2005 VA examiner, in specifically indicating that the 
etiology of the veteran's cardiomyopathy has been noted as 
unclear and non-ischemic by other health care providers, has, 
upon review of the medical record, opined that the veteran's 
cardiomyopathy is essentially related to the veteran's sleep 
apnea.  The veteran's private physician, in an August 2004 
letter, also linked the veteran's heart disability to his 
sleep apnea.  As noted above, service connection has not been 
established for sleep apnea.  As cardiomyopathy was initially 
demonstrated years after service, and has not been linked to 
service by competent clinical evidence, the preponderance of 
the evidence is against the claim for service connection for 
cardiomyopathy.

Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for pes planus is denied.

Service connection for sleep walking is denied.

Service connection for cardiomyopathy is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


